Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *932thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that he was denied due process of law in violation of his constitutional rights under the Fifth and Fourteenth Amendments of the Constitution. The Court of Appeals held that appellant was not denied due process in violation of such constitutional rights. [See 11 N Y 2d 866.]